ORDER

PER CURIAM.
David E. Luster appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. On appeal, Mr. Luster claims that he was denied effective assistance of counsel because his trial counsel waived his right to a jury trial without his informed consent and, in fact, his trial counsel failed to advise him of his right to a jury trial. The evidence supports the motion court’s finding that Mr. Luster’s trial counsel advised Mr. Luster about his right to a jury trial and Mr. Luster knowingly, voluntarily and intelligently waived this right. Since a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
*747The judgment of the motion court is affirmed. Rule 84.16(b).